DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1 and claim 15: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device including a display, a housing and a mid-plate including a first portion disposed between the front plate and the side member when viewed from an outside of the housing, and the first portion includes: a first surface supporting a portion of the front plate and oriented in the first direction; a second surface exposed to the outside of the housing; a third surface oriented in a third direction different from the first direction and the second direction, and facing a side face of the front plate; and a protrusion protruding in the third direction on the third surface, wherein the first portion includes: a first region including a region exposed to the outside; and a second region extending from the first region and supporting the display, wherein the first region includes: a first section extending from an end of the second region; a second section extending from the first section in the first direction; and a third section extending from the second section in the first direction and including a curved shape on a face oriented in the first direction, and wherein the third surface includes: a (3-1)th face disposed in the first section and having a length of 40% to 60% of the third surface; a (3-2)th face disposed in the second section and extending from the (3-1)th face; and 2Application No. 16/766,167 Docket No.: 678-5709 PCT US (P24485-US) a (3-3)th face disposed in the third section and extending from the (3-2)th face so as to form a curved face, and the protrusion is disposed to protrude from a portion of the (3-2)th face toward an inside of the electronic device. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device comprising: a display; a housing; and a third section extending from the second section in the first direction and including a curved shape on a face oriented in the first direction, and the protrusion is disposed not to be exposed to an outside of the electronic device, wherein the second region includes: a first surface supporting at least the portion of the display, wherein the first region includes: a third surface oriented in a third direction different from the first direction, and facing a side face of the display, wherein the third surface includes: a (3-1)th face disposed in the first section and having a length of 40% to 60% of the third surface; a (3-2)th face disposed in the second section and extending from the (3-1)th face; and a (3-3)th face disposed in the third section and extending from the (3-2)th face so as to form a curved face, and the protrusion is disposed to protrude from a portion of the (3-2)th face toward an inside of the electronic device. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 2-4, 7 and 9-14, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841


	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800